                           United States District Court
                                     for the
                           Southern District of Florida
Jaime Viveros, Plaintiff,              )
                                       )
v.                                     )
                                          Civil Action No. 18-22219-Civ-Scola
                                       )
JA Maintenance Group LLC and           )
Jorge L. Aviles, Jr., Defendants.      )
                               Default Judgment
       The plaintiff, Jaime Viveros, has moved for a default judgment against JA
Maintenance Group LLC consistent with Federal Rule of Civil Procedure 55(b)(2).
(ECF No. 23.) Previously, the Clerk of the Court entered a default under Rule
55(a). A “defendant, by his default, admits the plaintiff’s well-pleaded allegations
of fact,” as set forth in the operative complaint. Eagle Hosp. Physicians, LLC v.
SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009). In issuing a default
judgment, a court may award damages “without a hearing [if the] amount
claimed is a liquidated sum or one capable of mathematical calculation,” as long
as “all essential evidence is already of record.” S.E.C. v. Smyth, 420 F.3d 1225,
1231, 1232 n.13 (11th Cir. 2005) (quoting Adolph Coors Co. v. Movement Against
Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985)).
       The complaint alleges that JA Maintenance Group LLC violated the Fair
Labor Standards Act by failing to pay the plaintiff required unpaid wages,
overtime compensation, and lost wages stemming from the defendant’s unlawful
retaliation. (ECF No. 1.) Viveros has filed an affidavit establishing that he
suffered damages in the amount of $31,780.00, consisting of $15,890.00 in
unapid wages, plus $15,890.00 in liquidated damages. (See ECF No. 23.)
       After having considered the motion, the record, and the relevant legal
authorities, the Court grants the motion for default judgment (ECF No. 23). The
Court enters judgment in favor of the plaintiff, Jaime Viveros, and against the
defendant, JA Maintenance Group LLC, in the amount of $31,780.00, for which
sum let execution issue. Interest upon this judgment amount will accrue at the
applicable legal rate. The Defendant’s last known address is: JA Maintenance
Group LLC Through Its Registered Agent Accounting Max Services Inc., 6635 W.
Commercial Blvd. Suite 101 Tamarac, Florida 33319.




                                                     (continued on following page)
The Court directs the Clerk to close this matter.
Done and ordered at Miami, Florida, on September 6, 2019.


                                    ________________________________
                                    Robert N. Scola, Jr.
                                    United States District Judge
